Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement is entered into as of August 8, 2006, between
CNA Financial Corporation, a Delaware corporation (the “Company”), and Loews
Corporation, a Delaware corporation (the “Purchaser”).

Reference is made to the Series H Cumulative Preferred Stock Retirement
Agreement, dated as of August 1, 2006, among the Company and the Purchaser (as
amended, supplemented or modified from time to time, the “Retirement
Agreement”). The execution of this Agreement is a condition to the closing of
the transactions contemplated by the Retirement Agreement.

The parties hereby agree as follows:

1. Definitions

As used in this Agreement, the following terms shall have the following
meanings:

Advice: As defined in the last paragraph of Section 4 hereof.

Affiliate: of any specified person shall mean any other person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified person. For the purposes of this definition,
“control,” when used with respect to any person, means the power to direct the
management and policies of such person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise and the terms
“affiliated,” “controlling” and “controlled” have meanings correlative to the
foregoing.

Agreement: This Registration Rights Agreement, as the same may be amended,
supplemented or modified from time to time in accordance with the terms hereof.

Business Day: Each Monday, Tuesday, Wednesday, Thursday and Friday that is not a
day on which banking institutions in New York, New York are authorized or
obligated by law or executive order to close.

Common Stock. The common stock, $2.50 par value per share, of the Company.

Company: As defined in the Recitals hereto.

Controlling person: As defined in Section 6(a) hereof.

Disclosure Package: With respect to any offering shall mean any preliminary
prospectus relating to such offering, any Issuer Free Writing Prospectus (as
defined in Rule 433 promulgated by the SEC pursuant to the Securities Act) used
in connection with such offering and any final term sheet used in connection
with such offering.

Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated by the SEC pursuant thereto.



--------------------------------------------------------------------------------

Holder: The Purchaser and each transferee (including subsequent transferees) of
Shares that are Transfer Restricted Securities registered in the name of the
Purchaser or such transferee.

Indemnified Person: As defined in Section 6(a) hereof.

Person: An individual, partnership, corporation, limited liability company,
professional corporation, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

Prospectus: The prospectus included in any Registration Statement (including,
without limitation, a prospectus that discloses information previously omitted
from a prospectus filed as part of an effective registration statement in
reliance upon Rule 430A or Rule 430B promulgated pursuant to the Securities
Act), as amended or supplemented by any prospectus supplement, with respect to
the terms of the offering of any portion of the Transfer Restricted Securities
covered by such Registration Statement, and all other amendments and supplements
to any such prospectus, including post-effective amendments, and all material
incorporated by reference or deemed to be incorporated by reference, if any, in
such prospectus.

Purchaser: As defined in the Recitals hereto.

Registration Request: As defined in Section 2(a) hereto.

Registration Statement: Any registration statement of the Company that covers
any of the Transfer Restricted Securities pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference, if any, in such registration statement.

Retirement Agreement: As defined in the Recitals hereto.

Rule 144: Rule 144 promulgated by the SEC pursuant to the Securities Act, as
such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC as a replacement thereto having substantially the
same effect as such Rule.

SEC: The Securities and Exchange Commission.

Securities Act: The Securities Act of 1933, as amended, and the rules and
regulations promulgated by the SEC thereunder.

Shares: A total of 7,863,258 shares of Common Stock owned by the Purchaser at
the time of any Registration Request or any request by the Purchaser pursuant to
Section 2(b) of this Agreement; provided, that the maximum number of shares of
Common Stock for which the Purchaser may make Registration Requests and requests
pursuant to Section 2(b) of this Agreement is 7,863,258.

Transfer Restricted Securities: The Shares until the earliest of (i) the date on
which such Shares have been registered effectively pursuant to the Securities
Act and disposed of in accordance with the Registration Statement or (ii) the
date on which such Shares are sold pursuant to Rule 144 (or any similar
provisions then in effect) or are salable pursuant to paragraph (k) of Rule 144.

 

- 2 -



--------------------------------------------------------------------------------

2. Demand and Piggy-back Registrations

(a) Upon the written request (a “Registration Request”) to register shares of
Transfer Restricted Securities by Holders of not less than a majority of the
then outstanding Transfer Restricted Securities, the Company will use its
reasonable best efforts to file with the SEC as promptly as practicable
thereafter (but in no event later than thirty (30) days following the date of
receipt of a Registration Request), a Registration Statement under the
Securities Act registering the resale of such Transfer Restricted Securities and
will use its reasonable best efforts to effect the registration of the Transfer
Restricted Securities under all applicable state securities and blue sky laws on
or prior to 150 days following the date of receipt of a Registration Request.
Such request shall state the intended method of disposition of the Transfer
Restricted Securities sought to be registered, which may include the
underwritten public offering of such Transfer Restricted Securities. Whenever
the Company shall be requested to effect the registration of any Transfer
Restricted Securities under the Securities Act pursuant to this Section 2(a),
the Company shall promptly give written notice of such proposed registration to
all Holders stating that such Holders have the right to request that any or all
of the Transfer Restricted Securities owned by them be included in such
registration. The Company shall include in such registration all Transfer
Restricted Securities with respect to which the Company receives written
requests from the Holders thereof for inclusion therein (stating the intended
method of disposition of such Transfer Restricted Securities) if such requests
are received within 20 calendar days of the Company’s delivery of written notice
pursuant to the preceding sentence. The Registration Statement shall be on Form
S-1 or S-3 under the Securities Act or another appropriate registration
permitting registration of such Transfer Restricted Securities for resale by the
Holders in the manner or manners reasonably designated by them. The holders
shall be entitled to request not more than three (3) such registrations pursuant
to this Section 2(a). The Company shall use its reasonable best efforts to keep
the Registration Statement effective for a continuous period until such time as
no Transfer Restriction Securities remain outstanding by supplementing and
amending the Registration Statement to the extent necessary to ensure that it is
available for sales of Transfer Restricted Securities by the holder thereof
entitled to the benefits of this Section 2(a), and to ensure that it conforms
with the requirements of this Agreement, the Securities Act and the rules,
regulations or instructions applicable to the registration form used for such
Registration Statement.

(b) Piggy-back Registration Rights. If the Company at any time proposes or is
required to register any of its securities under the Securities Act or any
applicable state securities or Blue Sky laws on a form which permits inclusion
of Transfer Restricted Securities, it will each such time give written notice to
all Holders of then existing Transfer Restricted Securities of its intentions to
do so. Upon the written request of any such Holder given within 20 days after
receipt of any such notice, the Company will use its best efforts to cause all
such Transfer Restricted Securities which such Holders shall have requested be
registered to be registered under the Securities Act and any applicable state
securities or blue sky laws all to the extent requisite to permit the sale or
other disposition by such Holders of the Transfer Restricted Securities so
registered; provided, however, if the offering proposed to be made is to be an
underwritten public offering, and the managing underwriters of such public
offering furnish a

 

- 3 -



--------------------------------------------------------------------------------

written opinion that the total amount of securities to be included in such
offering would exceed the maximum amount of Securities (as specified in such
opinion) which can be marketed without materially and adversely affecting such
offering, then the relative rights to participate in such offering of the
Holders of Transfer Restricted Securities, Holders of other securities having
the right to include such securities in such registration, and the Company shall
be in the following order of priority:

First: The Person or Persons (including the Company in the case of an offering
initiated by the Company) requesting such registration shall be entitled to
participate in accordance with the relative priorities, if any, as shall exist
among them; and then

Second: The Holders of Transfer Restricted Securities and the holders of
securities of the Company which have a right to include such securities in such
registration shall be entitled to participate pro rata among themselves in
accordance with the number of outstanding shares of Transfer Restricted
Securities which each such Holder shall have requested be registered and the
number of outstanding securities of the Company which a holder thereof shall
have requested be registered; and then

Third: If such registration shall have been requested by a Person or Persons
other than the Company, the Company shall be entitled to include securities in
such registration.

No registrations of Transfer Restricted Securities under this Section 2(b) shall
relieve the Company of its obligation to effect registrations under Section 2(a)
hereof, or shall constitute a registration request by any Holder of Transfer
Restricted Securities under Section 2(a).

(c) Suspension of Registration Statement. Notwithstanding anything to the
contrary in this Section 2, the Company may, by delivering written notice to the
Holders, defer and suspend the filing of any Registration Statement covering
Transfer Restricted Securities at any time if (i) the Company is in possession
of material non-public information, (ii) the Company determines (based on advice
of counsel) that such prohibition is necessary in order to avoid a requirement
to disclose such material non-public information and (iii) the Company
determines in good faith that disclosure of such material non-public information
would have a material adverse effect on the Company and its stockholders;
provided, however, that upon the public disclosure by the Company of the
material non-public information described in clause (i) of this paragraph, the
suspension of the filing of the Registration Statement pursuant to this
Section 2(c) shall cease and the Company shall promptly comply with Section 3(b)
hereof. In no event shall any suspension of the filing of a Registration
Statement pursuant to Section 2(c) exceed sixty (60) days or occur more than
three (3) times in any twelve (12) month period.

3. Registration Procedures

In connection with the Company’s registration obligations pursuant to Section 2
above, the Company shall in compliance with the time frames set forth above:

(a) prepare and file with the SEC a Registration Statement with respect to such
Transfer Restricted Securities and use reasonable best efforts to cause such
Registration Statement to be declared effective (unless it shall have become
automatically effective upon

 

- 4 -



--------------------------------------------------------------------------------

filing) and to keep such Registration Statement effective until such time as
none of such Transfer Restricted Securities remain outstanding and provide all
requisite financial statements required for such Registration Statement to
become effective and remain effective as provided herein. Upon the occurrence of
any event that would cause any such Registration Statement or the Prospectus
contained therein (A) to contain a material misstatement or omission or (B) not
to be effective and usable for resale of Transfer Restricted Securities during
the period required by this Agreement; the Company shall file promptly an
appropriate amendment to such Registration Statement, (1) in the case of clause
(A), correcting any such misstatement or omission, and (2) in the case of
clauses (A) and (B), use its best efforts to cause such amendment to be declared
effective (unless it shall have become automatically effective upon filing) and
such Registration Statement and the related Prospectus to become usable for
their intended purpose(s) as soon as practicable thereafter;

(b) prepare and file with the SEC such amendments and post-effective amendments
to the Registration Statement as may be necessary to keep the Registration
Statement effective for the applicable period as specified in Section 2 hereof;
cause the related Prospectus to be supplemented by any required Prospectus
supplement, and as so supplemented to be filed pursuant to Rule 424 (or any
similar provisions then in force) under the Securities Act; and comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement during the applicable period
in accordance with the intended method or methods of distribution by the sellers
thereof set forth in such Registration Statement or supplement to the
Prospectus;

(c) advise the selling Holders and any underwriters promptly and, if requested
by such Persons, confirm such advice in writing, (i) when the Registration
Statement, post-effective amendment thereto, Prospectus or Prospectus supplement
has been filed and/or become effective, (ii) of any request by the SEC for
amendments to the Registration Statement or amendments or supplements to the
Prospectus or for additional information relating thereto, (iii) of the issuance
by the SEC of any stop order suspending the effectiveness of the Registration
Statement under the Securities Act or of the suspension by any state securities
commission of the qualification of the Transfer Restricted Securities for
offering or sale in any jurisdiction, or the initiation of any proceeding for
any of the preceding purposes, and (iv) of the existence of any fact or the
happening of any event that makes any statement of a material fact made in the
Registration Statement, the Prospectus, any amendment or supplement thereto or
any document incorporated or deemed to be incorporated by reference therein
untrue, or that requires the making of any additions to or changes in the
Registration Statement in order to make the statements therein not misleading,
or that requires the making of any additions to or changes in the Prospectus in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. If at any time the SEC shall issue any
stop order suspending the effectiveness of the Registration Statement, or any
state securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of the Transfer
Restricted Securities under state securities or Blue Sky laws, the Company shall
use its reasonable best efforts to obtain the withdrawal or lifting of such
order at the earliest possible time;

(d) furnish to any underwriters and each selling Holder named in any
Registration Statement or Prospectus before filing with the SEC, copies of any
Registration Statement or any

 

- 5 -



--------------------------------------------------------------------------------

Prospectus included therein or any amendments or supplements to any such
Registration Statement or Prospectus (including all documents incorporated by
reference after the initial filing of such Registration Statement), which
documents will be subject to the review and comment of such Persons in
connection with such sale, if any, for a period of at least five Business Days,
and the Company will not file any such Registration Statement or any amendment
or supplement to any such Registration Statement (including all such documents
incorporated by reference) to which any such Person, shall reasonably object
within five Business Days after the receipt thereof. A selling Holder shall be
deemed to have reasonably objected to such filing only if such Registration
Statement, amendment, or supplement, as applicable, as proposed to be filed,
contains a material misstatement or omission or fails to comply with the
applicable requirements of the Securities Act;

(e) promptly following the filing of any document that is to be incorporated by
reference into a Registration Statement, provide copies of such document to any
underwriter and the selling Holders, make the Company’s representatives
available for discussion of such document and other customary due diligence
matters, and include such information in such document prior to the filing
thereof as such Persons, reasonably may request.

(f) make available at reasonable times for inspection by any underwriters and
the selling Holders, and any attorney or accountant retained by Persons, all
relevant financial and other records, pertinent corporate documents and
properties of the Company and cause the Company’s officers, directors and
employees to supply all relevant information reasonably requested by any
Persons, attorney or accountant in connection with such Registration Statement
or any post-effective amendment thereto subsequent to the filing thereof and
prior to its effectiveness;

(g) if requested by any underwriter or selling Holders, promptly include in any
Registration Statement or Prospectus, pursuant to a supplement or post-effective
amendment if necessary, such information as such underwriter or selling Holders,
may reasonably request to have included therein, including, without limitation,
information relating to the “Plan of Distribution” of the Transfer Restricted
Securities; and make all required filings of such supplement or post-effective
amendment as soon as practicable after the Company is notified of the matters to
be included therein;

(h) furnish to any underwriter and each selling Holder, without charge, at least
one copy of the Registration Statement, as first filed with the SEC, and of each
amendment thereto, including all documents incorporated by reference therein and
all exhibits (including exhibits incorporated therein by reference);

(i) deliver to any underwriter and each selling Holder, without charge, as many
copies of the Prospectus (including each preliminary prospectus) and any
amendment or supplement thereto as such Persons reasonably may request; the
Company hereby consents to the use (in accordance with law) of the Prospectus
and any amendment or supplement thereto by any underwriter and each of the
selling Holders in connection with the offering and the sale of the Transfer
Restricted Securities covered by the Prospectus or any amendment or supplement
thereto;

 

- 6 -



--------------------------------------------------------------------------------

(j) make such representations and warranties and take all such other actions in
connection therewith in order to expedite or facilitate the disposition of the
Transfer Restricted Securities pursuant to any Registration Statement
contemplated by this Agreement as may be reasonably requested by any Holder of
Transfer Restricted Securities in connection with any sale pursuant to any
Registration Statement contemplated by this Agreement, and, at or prior to each
closing of such sale, the Company shall:

(A) furnish (or in the case of subparagraphs (2) and (3) below, use its best
efforts to furnish) to any underwriter and each selling Holder:

(1) a customary certificate signed on behalf of the Company by (x) the President
or any Vice President and (y) a principal financial or accounting officer of the
Company confirming, as of the date thereof, the matters similar to those covered
in an officers certificate to underwriters in connection with primary
underwritten offerings and such other similar matters as the Holders may
reasonably request;

(2) a customary opinion of counsel for the Company covering matters similar to
those customarily covered in opinion letters of Counsel to underwriters in
connection with primary underwritten offerings and such other matters as the
Holders may reasonably request, and in any event including a statement to the
effect that such counsel has participated in conferences with officers and other
representatives of the Company, representatives of the independent public
accountants for the Company and have considered the matters required to be
stated therein and the statements contained therein, although such counsel has
not independently verified the accuracy, completeness or fairness of such
statements; and that such counsel advises that, on the basis of the foregoing
(relying as to materiality to a large extent upon facts provided to such counsel
by officers and other representatives of the Company and without independent
check or verification), no facts came to such counsel’s attention that caused
such counsel to believe that the (i) applicable Registration Statement, as of
its most recent effective date immediately preceding the execution of the
underwriting agreement, contained an untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, (ii) the Disclosure Package as of
the date of the first contract of sale following the execution of the
underwriting agreement contained an untrue statement of a material fact or
omitted to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading or (iii) Prospectus contained in such Registration Statement as of
its date, contained an untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. Without limiting
the foregoing, such counsel may state further that such counsel assumes no
responsibility for, and has not independently verified, the accuracy,
completeness or fairness of the financial statements, notes and schedules and
other financial data included in any Registration Statement contemplated by this
Agreement or the related Prospectus; and

 

- 7 -



--------------------------------------------------------------------------------

(3) customary comfort letters from the independent accountants of the Company,
in the customary form and covering matters of the type customarily covered in
comfort letters to underwriters in connection with primary Underwritten
Offerings;

(B) enter into an underwriting agreement in customary form with an underwriter
or underwriters selected by the Holders;

(C) to the extent requested by the selling Holders, (1) make available for
inspection by any underwriter participating in any disposition pursuant to a
Registration Statement, and any attorney, accountant or other agent retained by
any such underwriter, all financial and other records, pertinent corporate
documents and assets of the Company, and cause the Company’s officers,
directors, employees and independent accountants to supply all information
reasonably requested by any underwriter, attorney, accountant or agent in
connection with the registration statement, (2) make available appropriate
management personnel for participation in the preparation and drafting of the
registration or comparable statement, for due diligence and “road show”
meetings, and (3) obtain a cold comfort letter from the Company’s independent
public accountants addressed to the selling Holders in customary form and
covering such matters of the type customarily covered by cold comfort letters as
the Holders of a majority of the Transfer Restricted Securities being sold
reasonably request; and

(D) deliver such other documents and certificates as may be reasonably requested
by any underwriter or any of the selling Holders to evidence compliance with
clause (A) above.

The above shall be done at each closing, and if at any time the representations
and warranties of the Company contemplated in (A)(1) above cease to be true and
correct, the Company shall so advise any underwriter and the selling Holders
promptly and if requested by such Persons, shall confirm such advice in writing;

(k) prior to any public offering of Transfer Restricted Securities, to register
or qualify, or cooperate with any underwriter and the selling Holders, and their
respective counsel in connection with the registration and qualification of the
Transfer Restricted Securities under the securities or Blue Sky laws of such
jurisdictions as the selling Holders may reasonably request and as reasonably
required to permit the resale of such Transfer Restricted Securities in such
jurisdictions and do any and all other acts or things necessary or advisable to
enable the disposition in such jurisdictions of the Transfer Restricted
Securities covered by the applicable Registration Statement; provided, however,
that the Company shall not be required to register or qualify as a foreign
corporation where it is not now so qualified or to take any action that would
subject it to the service of process in suits or to taxation, other than as to
matters and transactions relating to the Registration Statement, in any
jurisdiction where it is not now so subject;

(l) in connection with any sale of Transfer Restricted Securities that will
result in such securities no longer being Transfer Restricted Securities,
facilitate the timely preparation and delivery of certificates representing
Transfer Restricted Securities to be sold and not bearing any restrictive
legends; and to register such Transfer Restricted Securities in such
denominations and such names as the Holders may request at least two Business
Days prior to such sale of Transfer Restricted Securities;

 

- 8 -



--------------------------------------------------------------------------------

(m) use its reasonable best efforts to cause the disposition of the Transfer
Restricted Securities covered by the Registration Statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to enable the seller or sellers thereof to consummate the disposition
of such Transfer Restricted Securities, subject to the proviso contained in
clause (k) above;

(n) subject to Section 3(c)(iv), if any fact or event contemplated by
Section 3(c)(iv) above shall exist or have occurred, prepare a supplement or
post-effective amendment to the Registration Statement or related Prospectus or
any document incorporated therein by reference or file any other required
document so that, as thereafter delivered to the purchasers of Transfer
Restricted Securities, the Prospectus will not contain an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

(o) provide a CUSIP number for all Transfer Restricted Securities not later than
the effective date of a Registration Statement covering such Transfer Restricted
Securities and provide a transfer agent and registrar for the Transfer
Restricted Securities not later than the effective date of the Registration
Statement; and

(p) agree with the selling Holders and any underwriters that no party may use a
Free Writing Prospectus (as defined in Rule 405 promulgated by the SEC pursuant
to the Securities Act) without the consent of the other parties.

4. Agreement of Holders

Each Holder of Transfer Restricted Securities agrees that, upon receipt of any
notice from the Company pursuant to Section 3(a) hereof or of the happening of
any event of the kind described in Section 3(c)(iv) hereof, such Holder will
forthwith discontinue disposition of such Transfer Restricted Securities covered
by such Registration Statement or Prospectus until such Holder’s receipt of the
copies of the supplemented or amended Prospectus contemplated by Section 3(d)
hereof, or until it is advised in writing (the “Advice”) by the Company that the
use of the applicable Prospectus may be resumed, and, in either case, has
received copies of any additional or supplemental filings that are incorporated
or deemed to be incorporated by reference in such Prospectus and, if so directed
by the Company, such Holder will deliver to the Company (at the Company’s
expense) all copies, other than permanent file copies, then in such Holder’s
possession of the Prospectus covering such Transfer Restricted Securities at the
time of receipt of such notice. In the event the Company shall give any such
notice, the time period regarding the effectiveness of such Registration
Statement set forth in Section 2(a) hereof, if applicable, shall be extended by
the number of days during the period from and including the date of the giving
of such notice pursuant to Section 3(c)(iii) or Section 3(c)(iv) hereof to and
including the date when each selling Holder covered by such Registration
Statement shall have received the copies of the supplement or amended Prospectus
contemplated by Section 3(c) hereof or shall have received the Advice.

 

- 9 -



--------------------------------------------------------------------------------

5. Registration Expenses

(a) Except as set forth in Section 5(b) below, all fees and expenses incident to
the performance of or compliance with this Agreement by the Company shall be
borne by the Company whether or not any Registration Statement is filed or
becomes effective and whether or not any securities are issued or sold pursuant
to any Registration Statement. The fees and expenses referred to in the
foregoing sentence shall include, without limitation, (i) all registration and
filing fees (including, without limitation, fees and expenses in compliance with
securities or Blue Sky laws), (ii) printing expenses (including, without
limitation, expenses of printing certificates for Transfer Restricted Securities
and Prospectus), (iii) messenger, telephone and delivery expenses, (iv) fees and
disbursements of counsel for the Company , (v) fees and disbursements of all
independent certified special audit and “cold comfort” letters required by or
incident to such performance, (vi) Securities Act liability insurance, if the
Company so desires such insurance, and (vii) fees and expenses of all other
persons retained by the Company. In addition, the Company shall pay its internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit, and the fees and expenses incurred in connection with the
listing of the securities to be registered on any securities exchange.

(b) In connection with any Registration Request hereunder, the following fees
and expenses shall be borne by the Holders: (i) underwriters’ discounts,
commissions and expenses, (ii) SEC registration fees and stock exchange listing
fees with respect to the shares of Transfer Restricted Securities to be
registered, and (iii) fees and disbursements of counsel for the Holders.

6. Indemnification

(a) The Company agrees to indemnify and hold harmless (i) each Holder and
underwriter and (ii) each person, if any, who controls (within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act) any Holder or
underwriter (any of the persons referred to in this clause (ii) being
hereinafter referred to as a “controlling person”) and (iii) the respective
officers, directors, partners, employees, representatives and agents of any
Holder, underwriter or any controlling person (any person referred to in clause
(i), (ii) or (iii) may hereinafter be referred to as an “Indemnified Person”),
to the fullest extent lawful, from and against any and all losses, claims,
damages, liabilities, judgments, actions and expenses (including without
limitation and as incurred, reimbursement of all reasonable costs of
investigating, preparing, pursuing or defending any claim or action, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, including the reasonable fees and expenses of counsel to any
Indemnified Person) directly or indirectly caused by any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement, the Disclosure Package or the Prospectus (or any amendment or
supplement thereto), or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, except insofar as such losses, claims,
damages, liabilities or expenses are caused by any such untrue statement or
omission or alleged untrue statement or omission that is made in reliance, upon
and in conformity with information relating to any of the Holders furnished in
writing to the Company by any of the Holders expressly for use therein.

 

- 10 -



--------------------------------------------------------------------------------

In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought against any Indemnified Person
with respect to which indemnity may be sought against the Company pursuant to
the preceding paragraph, such Indemnified Person (or the Indemnified Person
controlled by such controlling person) shall promptly notify the Company in
writing and the Company upon the request of such Indemnified Person, shall
retain counsel reasonably satisfactory to the Indemnified Person, and shall pay
the fees and disbursements of such counsel related to such proceedings
(provided, that the failure to promptly give such notice shall not relieve the
Company of its obligations pursuant to this Agreement except to the extent the
Company was actually prejudiced by such failure). Such Indemnified Person shall
have the right to employ its own counsel in any such action and the fees and
expenses of such counsel shall be at the expense of the such Indemnified Person,
unless (i) the employment of such counsel shall have been specifically
authorized in writing by the Company, (ii) the Company shall have failed to
assume the defense and employ counsel or (iii) the named parties to any such
action (including any impleaded parties) include both the Indemnified Person and
the Company, and such Indemnified Person shall have been advised by counsel that
there may be one or more legal defenses available to it which are different from
or additional to those available to the Company (in which case the Company shall
not have the right to assume the defense) it being understood, however, that the
Company shall not, in connection with any one such action or proceeding or
separate but substantially similar or related actions or proceedings in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the reasonable fees and expenses of more than one separate firm of
attorneys (in addition to any local counsel) for such Indemnified Persons, which
firm shall be designated by the Indemnified Persons. The Company shall be liable
for any settlement of any such action or proceeding effected with the Company’s
prior written consent, and the Company agrees to indemnify and hold harmless
each Indemnified Person from and against any loss, claim, damage, liability or
expense by reason of any settlement of any action effected with the written
consent of the Company. The Company shall not, without the prior written consent
of such Indemnified Person, settle or compromise or consent to the entry of
judgment in or otherwise seek to terminate any pending or threatened action,
claim, litigation or proceeding in respect of which indemnification or
contribution may be sought hereunder (whether or not any Indemnified Person is a
party thereto), unless such settlement, compromise, consent or termination
includes an unconditional release of such Indemnified Person from all liability
arising out of such action, claim, litigation or proceeding.

(b) Each Holder of Transfer Restricted Securities agrees, severally and not
jointly, to indemnify and hold harmless the Company and its directors, officers,
and any person controlling (within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act) the Company, and its officers, directors,
partners, employees, representatives and agents of each such person, to the same
extent as the foregoing indemnity from the Company to each of the Indemnified
Holders, but only with respect to claims and actions based on information
relating to such Holder furnished in writing by such Holder expressly for use in
any Registration Statement. In case any action or proceeding shall be brought
against the Company or its directors or officers or any such controlling person
in respect of which indemnity may be sought against a Holder, such Holder shall
have the rights and duties given the Company (except that if the Company shall
have assumed the defense thereof, such Holder shall not be required to do so,
but may employ separate counsel therein and participate in the defense thereof
but the fees and expenses of such counsel shall be at the expense of such
Indemnified Holder, its directors or officers or such

 

- 11 -



--------------------------------------------------------------------------------

controlling persons) and the Company shall have the rights and duties given to
each Holder by the preceding paragraph. In no event shall any Holder be liable
or responsible for any amount in excess of the total proceeds (net of brokerage
commissions) received by such Holder with respect to its sale of Transfer
Restricted Securities pursuant to a Registration Statement.

(c) If the indemnification provided for in this Section 6 is unavailable to an
indemnified party under Section 6(a) or Section 6(b) hereof (other than by
reason of exceptions provided in those Sections) in respect of any losses,
claims, damages, liabilities or expenses referred to therein, then each
applicable indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the Company, on
the one hand, and of the Indemnified Person, on the other hand, in connection
with the statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative fault of the Company, on the one hand, and of the Indemnified
Person, on the other hand, shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or by the Indemnified Person and the parties’ relative
intent, knowledge and opportunity to correct or prevent such statement or
omission. The amount paid or payable by a party as a result of the losses,
claims, damages, liabilities and expenses referred to above shall be deemed to
include, subject to the limitations set forth in the second paragraph of
Section 6(a), any legal or other fees or expenses reasonably incurred by such
party in connection with investigating or defending any action or claim.

The Company and each Holder agree that it would not be just and equitable if
contribution pursuant to this Section 6(c) were determined by pro rata
allocation (even if the Holders were treated as one entity for such purpose) or
by any other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages, liabilities or expenses referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 6, no Holder shall be required to
contribute, in the aggregate, any amount in excess of the amount by which the
total amount received by such Holder with respect to the sale of its Transfer
Restricted Securities pursuant to a Registration Statement exceeds the amount
paid by such Holder for such Transfer Restricted Securities. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Holders’ obligations to contribute pursuant to
this Section 6(c) are several in proportion to the respective shares of Transfer
Restricted Securities held by each of the Holders hereunder and not joint.

The indemnity, contribution and expense reimbursement obligations of the Company
hereunder shall be in addition to any liability the Company may otherwise have
under the Retirement Agreement or hereunder. The provisions of this Section 6
shall survive so long as Transfer Restricted Securities remain outstanding,
notwithstanding any transfer or sale of the Transfer Restricted Securities by
any Holder or any termination of this Agreement or the Retirement Agreement.

 

- 12 -



--------------------------------------------------------------------------------

7. Information Requirements.

The Company shall file the reports required to be filed by it under the
Securities Act and the Exchange Act, and if at any time the Company is not
required to file such reports, it will, upon the request of any Holders of
Transfer Restricted Securities, make publicly available other information so
long as necessary to permit sales pursuant to Rule 144 under the Securities Act.
The Company further covenants that it will cooperate with any Holder of Transfer
Restricted Securities and take such further reasonable action as any Holder of
Transfer Restricted Securities may reasonably request (including, without
limitation, making such reasonable representations as any such Holder may
reasonably request), all to the extent required from time to time to enable such
Holder to sell Transfer Restricted Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
under the Securities Act. Upon the request of any Holder of Transfer Restricted
Securities, the Company shall deliver to such Holder a written statement as to
whether it has complied with such filing requirements.

8. Miscellaneous

(a) Remedies. Each holder of Transfer Restricted Securities or the Company, in
addition to being entitled to exercise all rights provided herein, in the
Retirement Agreement or granted by law, including recovery of damages, will be
entitled to specific performance of its rights under this Agreement. The Company
and each holder of Transfer Restricted Securities agrees that monetary damages
would not be adequate compensation for any loss incurred by reason of a breach
by the Company of the provisions of this Agreement and hereby agrees to waive
the defense in any action for specific performance that a remedy at law would be
adequate.

(b) No Inconsistent Agreements. The Company shall not enter into any agreement
with respect to its securities that is inconsistent with the rights granted to
the holders of Transfer Restricted Securities in this Agreement or otherwise
conflicts with the provisions hereof. The Company represents and warrants that
as of the date hereof, the rights granted to the Holders of Transfer Restricted
Securities hereunder do not in any way conflict with the rights granted to
holders of the Company’s securities under other agreements.

(c) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
without the written consent of the Holders of a majority of the then outstanding
Transfer Restricted Securities; provided, however; that, for the purposes of
this Agreement, Transfer Restricted Securities that are owned, directly or
indirectly, by either the Company or an Affiliate of the Company shall not be
deemed outstanding.

(d) Notices. All notices and other communications provided for herein shall be
made in writing by hand-delivery, next-day air courier, or certified first-class
mail, return receipt requested:

 

  (i) if to the Company, as provided in the Retirement Agreement,

 

- 13 -



--------------------------------------------------------------------------------

  (ii) if to the Purchaser, as provided in the Retirement Agreement, or

 

  (iii) if to any other person who is then the registered Holder of any Transfer
Restricted Securities, to the address of such Holder as it appears in the
Transfer Restricted Securities register of the Company.

Except as otherwise provided in this Agreement, all such communications shall be
deemed to have been duly given: when delivered by hand, if personally delivered;
one Business Day after being timely delivered to a next-day air courier; five
Business Days after being deposited in the mail, postage prepaid, if mailed;
when answered back, if telexed; and when receipt is acknowledged by the
recipient’s telecopier machine, if telecopied.

(e) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including
subsequent Holders of Transfer Restricted Securities provided such subsequent
Holders acquire such Transfer Restricted Securities directly from such Holder
but without the need for an express assignment.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and, all of which taken together
shall constitute one and the same Agreement.

(g) Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, as applied to contracts made
and performed within the State of New York without regard to principles of
conflicts of law. All suits or other actions (whether at law or in equity) to
enforce rights pursuant to this Registration Rights Agreement may be brought
only in (i) state courts of the state of Illinois in Cook County, (ii) state
courts of the state of New York in New York County, (iii) state courts in the
state of Delaware in New Castle County, or (iv) the United States District Court
for (a) the Northern District of Illinois, (b) the Southern District of New York
or (c) the District of Delaware. The Company and Holders of Transfer Restricted
Securities, by their acceptance thereof, consent to the jurisdiction of such
courts and waive any objections to venue or claim of forum non-conveniens with
respect to all such suits and actions brought in any such court.

(h) Severability. The remedies provided herein are cumulative and not exclusive
of any remedies provided by law. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.

 

- 14 -



--------------------------------------------------------------------------------

(i) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof. All references
made in this Agreement to “Section” and “paragraph” refer to such Section or
paragraph of this Agreement, unless expressly stated otherwise.

(j) Owner of Transfer Restricted Securities. The Company will maintain, or will
cause its registrar and transfer agent to maintain, a register with respect to
the Transfer Restricted Securities in which all transfers of Transfer Restricted
Securities of which the Company has received notice will be recorded. The
Company may deem and treat the Person in whose name Transfer Restricted
Securities are registered in such register of the Company as the owner thereof
for all purposes, including, without limitation, the giving of notices under
this Agreement.

(k) Further Assurances. Each of the parties hereto shall use all reasonable
efforts to take, or cause to be taken, all appropriate action, do or cause to be
done all things reasonably necessary, proper or advisable under applicable law,
and execute and deliver such documents and other papers, as may be required to
carry out the provisions of this Agreement and the other documents contemplated
hereby and consummate and make effective the transactions contemplated hereby.

(l) Survival. The provisions of Sections 5, 6 and 8(a) shall survive the
termination of this Agreement.

 

- 15 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of the date first written above.

 

CNA FINANCIAL CORPORATION By:  

/s/ D. Craig Mense

Name:   D. Craig Mense Title:   Executive Vice President   and Chief Financial
Officer LOEWS CORPORATION By:  

/s/ Peter Keegan

Name:   Peter Keegan Title:   Senior Vice President   and Chief Financial
Officer

 

- 16 -